FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 MINORITY TELEVISION PROJECT ,                No. 09-17311
 INC.,
              Plaintiff - Appellant,            D.C. No.
                                             3:06-cv-02699-
                    v.                            EDL

 FEDERAL COMMUNICATIONS
 COMMISSION ; UNITED STATES OF                   ORDER
 AMERICA ,
           Defendants - Appellees,

                   and

 LINCOLN BROADCASTING COMPANY ,
                      Intervenor.


                  Filed November 21, 2012


                           ORDER

KOZINSKI, Chief Judge:

     Upon the vote of a majority of nonrecused active judges,
it is ordered that this case be reheard en banc pursuant to Fed.
R. App. P. 35(a) and Circuit Rule 35-3. The three-judge
panel opinion shall not be cited as precedent by or to any
court of the Ninth Circuit.